Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-17, and 20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20150193074 A1 to Cudak et al. does not expressly teach or render obvious the invention as recited in independent claims 1 and 17.
The prior art teaches a computer usable program product comprising a computer readable storage device including computer usable code (i.e. para. [0029]) for reconfiguring a user interface (UI) layout according to a deterioration (i.e. para. [0050]) of an interface device (i.e. para. [0004]), the computer usable code comprising: computer usable code for analyzing, using a processor and a memory (i.e. fig. 1, para. [0045]) of a data processing system (i.e. fig. 1, para. [0041]), a UI layout to determine a position of a UI element (i.e. para. [0054]) on the interface device according to the UI layout (i.e. fig. 4A, para. [0054, 0076]); computer usable code for determining that the UI element is positioned (i.e. para. [0076]) in a first area of the interface device (i.e. fig. 4A, para. [0071]), the first area (i.e. fig. 4A, para. [0071]) having a first sensitivity to touch (i.e. para. [0059]); computer usable code for identifying the second area of the interface device (i.e. fig. 4B, para. [0062, 0071]), the second area (i.e. fig. 4B, para. [0062, 0071]) having a second sensitivity to touch (i.e. para. [0059]); Docket No. AUS9201500144US03computer usable code for relocating the UI element from the first area (i.e. fig. 4A, para. [0071]) to the second area (i.e. fig. 4B, para. [0062, 0071]) thereby forming a modified UI layout (i.e. para. [0055, 0063]); and computer usable code for sending the modified UI layout for rendering on the interface device, wherein the rendering includes presenting the mapping (i.e. FIG. 4B, para. [0071]); computer usable code for mapping the interface device into a plurality of areas (i.e. fig. 4A, para. [0053, 0054]), the plurality of areas including the first area and the second area (i.e. fig. 4A, para. [0071]); and computer usable code for measuring a (i.e. para. [0059, 0060]). However, the prior art does not teach wherein the first sensitivity is below a level of sensitivity; wherein the second sensitivity is at least equal to the level of sensitivity the interface device being mapped into at least the first area and the second area; categorizing, using a set of sensitivity thresholds, the first area into a first category of sensitivity levels from a set of categories of sensitivity levels according to the first sensitivity, and categorizing the second area into a second category of sensitivity levels from a set of categories of sensitivity levels according to the second sensitivity; categorizing, using the set of sensitivity thresholds, each area in the plurality of areas according to a corresponding sensitivity of each area into a category from a set of categories; assigning, from a set of indicators, a first indicator to the first category and a second indicator to the second category, wherein the first indicator and the second indicator are configured to be perceptible on the interface device to a user of the interface device; and perceptibly presenting the mapping using the interface device, wherein the first indicator is perceptibly associated with the first area, and the second indicator is perceptibly associated with the second area.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of wherein the first sensitivity is below a level of sensitivity; wherein the second sensitivity is at least equal to the level of sensitivity the interface device being mapped into at least the first area and the second area; categorizing, using a set of sensitivity thresholds, the first area into a first category of sensitivity levels from a set of categories of sensitivity levels according to the first sensitivity, and categorizing the second area into a second category of sensitivity levels from a set of categories of sensitivity levels according to the second sensitivity; categorizing, using the set of sensitivity thresholds, each area in the plurality of areas according to a corresponding sensitivity of each area into a category from a set of categories; assigning, from a set of indicators, a first indicator to the first category and a second indicator to the second category, wherein the first indicator and the second indicator are configured to be perceptible on the interface device to a user of the interface device; and perceptibly presenting the mapping using the interface device, wherein the first indicator is perceptibly associated with the first area, and the second indicator is perceptibly associated with the second area as recited in the context of claims 1 and 17, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN H TRAN/Primary Examiner, Art Unit 2173